oa .

P elors
. 1:19-cv 05450-VSB Document 2 Filed 06/11/19 ag
. * Case a ” -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

JNITED STATES DISTRICT COURT , , co:
SOUTHERN DISTRICT OF NEW YORK OO , cy 5 4 5 0
LASON "Meson | 19 .
2 t- \e-psS3aq4¢ , |
— y °
ln the spuce above ener the full nemets) of the Plante 7715), /
— COMPLAINT
_ RBainst- a oe Under the ”
-,. Civil Rights Att, 42.0.8.¢ 3
. ~~. Wr } 2 63.0. 81983
Cc + - oF Ne Ww Loi S : (Prisoner Complaint)
CD MAD it¥sc9 . .
C-0 Win ie ———— — dary Trial: Wes D No
C0 toilaad 164 {| | (heck one
CO SALM CPF 19999 .
Un the space. abuve enter the full namets) Of the defendarz t79) Iveu ~~ v
cannot fil the names-of all of the defendants in the QCe provided  - * : OF
jdease write “ser gteched” in- the .spoce above anc" gtiech an
. «additional sheet Of paper with the ull list of names, - The names
sisted an-the above caption must by identical.in those Conmined i 7 . _
a eR "aril. Adresses Should not be inciuded here, ) os ho
i Parties in this.complaint:
A. - List your name, identification opmber,

confinement, Do the:same for any med. Atrach additional sheers Of paper
aS necessary. -

Ylaintify Name |
ID #

Current Institution

Address . is we,

O J eenS

 
 

 

 

 
    

db. Listall defengants: AaMEs, positions. plac

£8 of empioyment and the addres
May DE served. Make sure thatthe g

Siendant(s) listed below.are adi
above caption. Attach additional sheey OF paper as necessary.

Rev. 032003

 

 
  
   
      
  

 

         
 

 

  

   
 
   
   
  

  
   

2 of 8
B Document 2 Filed 06/11/19 Page
" - Case 1:19-cv-05450-VS
Defendant No, | Name MAK
Where Currentiy Emplove a
Address f
-Jefendan: No. ? Name wih +e Shield 2 |
Where Currently Employe ¢ . . .
Address oo
Defendany No, 3
Defendan; No.4
Address Le ST Lin, SER: : iC
Defendan No. § Name °° ° Noo: :
Shield ¢
: Where Currently Employeg
. Address oo
48 ‘possible the farts ‘Of yout. case. Describe how each of the defendann £0 in the
Cantion-of this complaint is-involyed in this action, a long-with the. dates Ad loemions sta eee roan
You may -wish to ‘Include further Ortails such asthe names of DIST DELEONS invesiyed the evenrs ive
TRE-40 your claims Do-not cite &@ny:cares or Statutes jp YOu intend 4 allege a numbe, of te] ao clain -
. Wuarber and sey forth cach claim iN 2 separate Pararraph, Attsch 8dditiona] Sheets ofp ‘as necessary .
“In what institution Sid'the events giving HSE 10 your claim(s) cccur? GED COp. ,
ViBCAD . QE  0f-0T hate YE gs =iy
-B. Where. in the Institution did the \: 2B
What date ang approximate time did the events EiViINg rise tg YOUr chaim(s; penny
: od : - Sp > ¢ } Dctur? ,

Rev. 65/2007

2.

 

 
. 9 Page 3of8
t2 Filed 06/11/1
; - 50-VSB Documen
Case 1:19-cv O54 ;

Laapened

ona”

ome

0 we eee as tone

‘
i

i
-

  

 emenee Meme,

Pe

* Was
.
“o ardae

$3 ne diet
teat?

Wat .
hoon weg?

: Was-elnr -
2 Me einay
: beppentd?

+e

   

G0 Mato funcn me ecane oe oe h (oSp ae ee

oY, . -Exhgustion of Administrative Rem eiies

. Prisoner confined inany

 
     
  
 
   
 

 

 
 

TRAC Waltin
RfeuSht SACT fo

Wak |

‘oe,
& H Lh apa

 

        

 

 

 

 

 

 

 

 

 

 

 

‘Sitk 5 ide Up

 

 
  
 
   
 

 

 

 

    

ITI, injuries:

if you sustained ‘injuries related io the fVENS B lieved above, ‘Gescribe
reatmen:, if any, you required.and received. in: 0}

1aAc 2PCALCN Pant ‘

£3
b

  

Se

 

5

Poi.

    
 

 

 

 

a

The Prison Litigation Reform Act ("PLRA"), 42 LS.C. 8 199%2¢2) Teouires that « .
. wt ° .. : san Tone 2 wea). Teo “Mat Eno ace 2
Drought! with ‘FEBPECt to prison conditions UNSE Section 1983 of this titi, ‘py any othel Federal jaw pes

C 38i1, prison, or-other rectional faciiity antil. such 2Oministra
ovallable gre ‘exhausted * Administrative Temedies are 2iso known as

tive remedies Bure
grievance Procedures ,

 

 

 

 

 

AL Did vour claim(s} arise While YOU WEI! confined in 4 jail, prison, of other Correctiona] Tacility?
- ma YM aaa
Rev. 05,2007 - 3

 
| Fi 9 Page 4 of 8
/ ment 2 Filed 06/11/19
:19-cv-05450-VSB Documen
Case 1:19-cv-05

YES, name the jail, ‘prison, or other correction @l facility where
“vents giving rise -to your claim(s), oo |
REocde .R: Vispeny COMES "99-1

(Wa

YOU were confined a; the time oi the

 
     

3, Does the jail, Prison or other forrectiona 1 facility where
Procedure? ,

your claim(s) arose have a Brievance

Ves VY No Do Not Know __

enn

Cy, Does the frievance Procedure at the jail, p
BTOSt cover some oy all of vour claim(s)?

Yes No De Not Know Vv
I YES, which claim(s)?

ison or othe; Corrections) facility Where your claims)

     

5, Did youfile e-Erievance in the jail, PISON..&>r.other corrections! facility

Yes ‘No:

IF ND, dig ‘vou file & prievanre about fire ‘events described in this-sompia; ‘3
ot : , ne Mmplainy .
PRISGN, or other corrections| facility? Plaint at any. othe, wail,

 

 

  

 

Yes Wo

= we id file 2 Brievance, about the ven TS described in this tomplaint, where Sid vou file the
Le Which claim(s) in this complain did voy grieve) © Vi \ ond CVE i
MAL COUSIS ANd Sodicvens | ge
2. ‘What was the result, if any? Do Vo Rinow ; .

 

3 ‘What steps, ilany, did You take to “@ppeal that decision? Describe.

the highestevel of the grievance process. all efforts 20 *Ppsal to

   
  

 

 

 

 

UW

you did not file a Srievanee:

}, If there are BRy reasons why you dig NOt file 5 grievenne State them here.

 
 
   

   

ee wee ee, ot rape eee
-— ~ tt See ree on 7.
Se, 7 To,

os AT -you-did not Tile 2 -vrievance DUl-in formed any g

fissidis of

YOUr claim: State who yoy

Rev. VS.20G67 4

 
Case 1:19-cv-05450-VSB Document 2 Filed 06/11/19: Page 5 of 8

‘Stare

YOU are Seeking and the ‘basis for
Api. 4 such. amourit), € >
iNclude Pano 5. t -amPensa C
co Mien $ are 2

 
 
 
     

 

in 0 - ‘f ad ,
f 2 = w. €, { any: |

Please set fi
orth any additional informati
inal . .
remedies. infor Mauon that is relevant to the exhaner
- UStion of you ..
F adminiswariy
&

 

 

 

 

 

 

 

 

 

 

Relief:

t

amade s mat

     

 

      

    

 

 

 

 

With evil ang
MSE LI Nh Amen
Ont vi) SStuA \

   

MeN

 

 

 

 

 

 

 

Rev. 0572003

- TUS ST Se eee

 

oan . wen

tn

 

 

   

  
eee CO ene,
Loon

| salty

j + Tphas
ban om meinne wom,

i torn”
;-erner :
| thiims

,, Cn Fi 19 Page 6 of 8
t2 Filed 06/11/

:19-cv-05450-VSB Docume

Case 1:19-cv-05 |

VL

ry

|

Previous lawsuits:

Have you filed other lawsuits in stete or federal court dealing with the
action?

Same Tacrs involved in this
swe
Yes No
If your answer to A is YES. describe each lawsyit by answering ou
there ix more than one lawsuit, describe ti. additional jawsuits on
the same format, }

estions | through 7 below. (17
Another sheer of Paper, wing

 

 

 

 

1. Partics 10 the Previous lawsuit: : .

Plaintiff _

Defendants oo
2. Court(iffedera| Pourt, "name thed ¢strict. iy. state court nam: ae aggg@

the countyy

 

 

3. Docket or index aumber ____

5, Approximate dare of filing lawsuit
§. Is the case suit! pending? ‘es No

IFNO, -zive theapproximate datep = “disposition

7. What was the result of the case? (For example:
judgment In your favor? Was the suse appealed?)

neater

Was the cage dismissed? “Was there

 

 

I your ankwer to C is YES, describe Sch iawenit bv answering Questions ! through 7 below Cf
there is-more than one lawsnit, OSSCribe tine Additional] lawsnits °OD another piece of pape; asin
the same forma ) ve

! Parties-to ‘the previous lawsuit: . . |
Plaintiff __ .

2. Court (if federa} POUTL ‘name the district.-jf State Court, name the county)

ee
Docket or index number ———
Name of Judge assigned 8
Approximate date of filing iawmir oe

6. Is the case seij} pendine? Yes No

 

 

         

 

oN

tr

er

  

Tastee .

Res. 052007 . . 6

 

 
2

.

| Fi 7 of 8
Case 1:19-cv-05450-VSB Document 2 Filed 06/41/19 Page |

*

What was the Fesuit of the cage?

(For exampie: Was the
Jodgment in vour favor? Was the

ase dismissed? -Was there
Care appealed?) :

a

 

: Geclare und er penalty of Perjury that the fore oin

Signed this L day of Vine ‘ 20{t 7

Signature of P hinc ify JO Son
inmate Number t

© is true and correct,

institution Addrgs

Wore: A‘) ‘plaintiffs named in

‘the caption of the
cit inmate

COmplaint must date and sign the ¢ tai id
, int
nembers and addresses. - ome Bnd Provite

! ceclare uncer penalry of perjury that on this I Gay of Jj Unie , 2oid Jam Geliveting
ihis complaint to Prison authorities to pe Maiied-p the Pro Se Office
the Southern District of New York.

Of the Uniteg States'D istrict Cour ior

Signature of Plaint ifr:

 

 
Case 1:19-cv-05450-VSB Document 2 Filed 06/11/19 Page 8 of 8

Son Mason
349-18 OS3-74
Ni eget oe f york
(Soo Halen $+ Sour Meen Oi strec’® ° . Mew’ | \
ask Etmbhorst Snider states pistrich cout
vueens wy it3710 i S
PT sé En take une> REOM, 3230

Boo Pextl stCtees Wew York i000] ;

 

USA

 

2 33

pabnhulidalebiia

3 TER TEAY ga ylepergblgbebbdipealy

 

 
